Citation Nr: 1218776	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  06-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2002 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Among other things, service connection was denied for posttraumatic stress disorder (PTSD) and for chronic left knee sprain therein.  Service connection was granted and an initial evaluation of 20 percent was assigned for degenerative disk disease (DDD), low back.  The Veteran perfected an appeal as to each of these decisions.

In June 2009, the Board denied service connection for PTSD as well as denied an increased initial evaluation in excess of 20 percent for DDD of the lumbar spine.  Service connection for a chronic left knee sprain was granted.

The Veteran appealed the aforementioned denials to the United States Court of Appeals for Veterans Claims (CAVC) in August 2009.  A September 2009 RO rating decision effectuated the aforementioned grant.  

Counsel for the Veteran as well as for VA requested that the portion of the Board's June 2009 decision regarding PTSD and the lumbar spine be vacated and remanded in an August 2010 Joint Motion for Partial Remand (JMPR).  They also requested that the issue concerning a chronic left knee sprain be dismissed.  The CAVC issued an Order granting this motion later that same month.

In February 2011, the Board dismissed the issue of entitlement to service connection for a left knee disability.  The issue of entitlement to service connection for PTSD was recharacterized more broadly as one of entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It and the issue of entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability were remanded for additional development.

Service connection for PTSD was granted in a March 2012 rating decision from the Appeals Management Center (AMC) following completion of some of this additional development.  The benefit sought on appeal with respect to an acquired psychiatric disorder was granted, in other words.  Accordingly, this issue is not listed above.  

Review of the Veteran's claims file in addition to his Virtual VA "eFolder" reveals that the additional development directed regarding a lumbar spine disability, the only issue remaining on appeal, has not been completed.  The appeal thus once again is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability unfortunately must be remanded a second time.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

Only one deficiency with the Board's June 2009 denial of an initial evaluation in excess of 20 percent concerning the lumbar spine was identified in the JMPR.  The statement of reasons and bases was found to be inadequate for the determination that a separate evaluation for radiculopathy as an associated objective neurologic abnormality was not warranted.  

To facilitate in providing an adequate statement of reasons and bases with respect to radiculopathy, the Board directed in its February 2011 remand that another VA examination be conducted.  The claims file was to be reviewed by the examiner.  Next, the examiner was to undertake a physical assessment to include findings about ankylosis and radiculopathy.  The examiner then was to specify whether the Veteran has any current radicular symptoms, taking into account his subjective complaints in this regard as well as the past and current objective evidence.  If so, the examiner finally was to specify whether such symptoms are related to the Veteran's lumbar spine disability.  

The Veteran underwent a VA examination in April 2011.  The claims file was not available for the examiner's review.  No findings of ankylosis were made by the examiner.  While the Veteran's legs were assessed with respect to reflex and motor function, radiculopathy was not mentioned by the examiner.  The examiner indicated that no opinion was requested.  It follows that there was no determination as to whether or not the Veteran manifests radicular symptoms and, if so, whether or not such symptoms are due to his lumbar spine disability.  

An addendum to the aforementioned examination was obtained in September 2011, apparently in an attempt to obtained the opinion sought.  But the addendum, which was prepared by an examiner other than the individual that performed the examination, simply indicated that the examination as well as the claims file had been reviewed.  Inexplicably, no opinion was rendered as to whether any observed neurological abnormalities, such as radiculopathy, are related to the service-connected lumbar spine disorder.  

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board's February 2011 remand directives have not been followed completely.  They indeed have not been followed even substantially.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Another remand therefore is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing proper authorization as needed, pertinent records newly identified by him during the course of this remand.  

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination regarding the current extent and severity of his lumbar spine disability.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant symptoms.  

All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  This shall include, at a minimum, those necessary to address ankylosis (whether it is present and, if so, whether it is favorable or unfavorable in terms of position) and radicular symptoms (whether it is present and, if so, where in terms of the nerve affected as well as of what severity in terms of mild to severe incomplete paralysis or complete paralysis) as well as initial and repeated range of motion (taking into consideration pain, weakness, fatigue, incoordination, etc.).  

The examiner then shall opine as to whether or not the Veteran has any radicular symptoms or other lower extremity neurologic abnormalities for which a diagnosis can be made.  For each condition diagnosed, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is associated with the Veteran's lumbar spine disability.  


A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided for all opinions.  In other words, an explanation of each opinion is needed.  All of the above actions shall be documented fully in an examination report.

3.  Finally, readjudicate the issue of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.  If the benefit sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

